—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), entered October 23, 1996, which, upon the granting of the defendant’s motion made at the close of the plaintiff’s case for judgment as a matter of law, is in favor of the defendant and against him and dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly concluded that the allegedly dangerous condition described by the plaintiff was a trivial defect which lacked the characteristics of a trap or snare (see, Julian v Sementelli, 234 AD2d 866; Trincere v County v Suffolk, 232 AD2d 400; Guerrieri v Summa, 193 AD2d 647). Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.